I agree with all that is said by my associates, but I believe that the same result would have been sooner and more logically reached by holding that section 33 of Act No. 20 of 1914, as amended by Act No. 38 of 1918, has no application where the compensation payments which have been discontinued were being made under a judgment requiring weekly payments during the period of disability. There can be no doubt that in Dixon v. King,178 La. 1, 150 So. 385, the Supreme Court of Louisiana so held, for in that case appears the following:
"The relator contends also that section 33 of the statute does not authorize the court to declare a judgment executory for the whole amount which would be payable in 150 weeks, where the judgment itself is for weekly installments payable only during the period of disability, and provides for merely a maximum limit of 150 weeks. * * * That is an accurate interpretation of the statute. The whole amount of a judgment for compensation at $12.51 per week during the period of disability is not 150 times $12.51, merely because the judgment contains a maximum limit of 150 weekly payments. In other words, the statutory limitation of 150 weeks does not create the presumption that the whole amount of a judgment for compensation to be paid in weekly installments during the period of disability will be 150 times the amount of one weekly installment.
"It is argued on behalf of Dixon that, if section 33 of the statute does not apply to a judgment for compensation to be paid in weekly installments during the period of disability, this section of the statute cannot apply to any judgment for compensation, because, Dixon's attorney contends, all judgments for compensation are limited to the period of disability, as well as to the maximum period stated in the statute. But that is a mistake, because there are many cases where the statute provides for the payment of compensation for a definite number of weeks. For example, in allowing compensation under subdivision (d) of subsection 1 of section 8 of Act No. 38 of 1918, and under the corresponding subdivision of Act No. 242 of 1928, the court must give judgment for the compensation to be paid during a definite number of weeks, and not merely during the period of disability. That is true also where compensation is allowed under subdivision (e) of subsection 1 of section 8 of the Act of 1918, which subdivision corresponds with paragraph 16 of subdivision (d) of subsection 1 of section 8 of the Act of 1928. And that is the case also where compensation is allowed to a dependent for an injury causing the death of an employee.
"Considering that section 33 of the statute provides for something in the nature of a penalty, it ought to be construed strictly. Accordingly, it cannot be said that the whole amount of the judgment which Dixon obtained against King was 150 times $12.51."
It will not do to distinguish the Dixon Case on the ground that in the case at bar the judgment for compensation did not limit the weekly payments to the period of disability, for, while it is true that the judgment did not in words contain such limitation, it is clear that it should have contained it, because the judgment was rendered as the result of disability and it was rendered under a statute which gave to the court no authority to render a judgment for compensation for disability requiring weekly payments except "during the period of disability."
The judgment was rendered under paragraph (b) of section 8 of the Act of 1914, and this paragraph provides that the compensation awarded shall be payable "during the period of disability."
A judgment rendered under a specific statute must be construed in the light of that statute, and, if so construed, the judgment which is involved here will immediately appear to be one not for 400 weekly payments, but for weekly payments "during the period of disability, not, however, beyond 400 weeks." If the judgment could be construed as requiring, without condition or limitation, that payments be made for 400 weeks, then there was no jurisdiction to render such a judgment because the right or jurisdiction to render judgments in compensation cases is granted and is limited by the statute, and the statute limits the right to recovery to the period of disability. There is no jurisdiction "ratione materiæ" to render a judgment which exceeds the authority granted by the statute. There are authorities to the effect that, if such a judgment is rendered, it is an absolute nullity. There are others to the effect that such a judgment is merely voidahle. But, whether it is an absolute nullity, or is merely voidable, it is a judgment, if so construed, which should and could have been annulled. We, therefore, should so construe it as to make it a valid judgment and not so as to make it void, or, at best, voidable.
Thus, whether it be upon the theory that a judgment must be construed in the light of *Page 357 
the statute under which it is rendered, or upon the theory that a judgment rendered under a particular statute may not exceed the authority of the statute, the result would be the same. In either case the judgment must be held to be one requiring payments only during the period of disability.
Such a judgment is not affected by section 33 of the statute. Dixon v. King, supra. The majority opinion of this court in Dixon v. King may be found in 145 So. 558. See, also, dissenting opinion, 146 So. 703.
If section 33 has no application, then the contention which I have discussed is in the nature of an exception of no cause of action and should have been considered before the questions otherwise presented.
I concur in the majority decree for the reasons which I have given, as well as for those appearing in the majority opinion.